Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .




Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: claims 1-20 are considered allowable over the prior art, as the prior art does not explicitly teach a transport conveyor drive having a rectifier and an inverter which are connected via a DC link, whereby the inverter comprises power switches for suppling electric power to an transport conveyor motor, the transport conveyor drive comprising:
a motor controller for controlling the power switches of the inverter which is configured to produce control pulses in the control poles of the power switches,
at least one safety signal interface, which is adapted to receive safety signals from a safety controller of the transport conveyor, and
a brake control circuit having an output for supplying power to a brake coil of an electromagnetic brake, 
at least one STO circuit connected between the motor controller and each of the power switches of at least one half bridge of the inverter, which STO circuit is configured to transfer or cut the control pulses generated by the motor controller to the power switches, the STO circuit being referenced to the first bus bar of the DC link,

whereby the at least one STO circuit is configured to transfer or cut the control pulses to the power switches dependent on the power received from the galvanically isolated power supply,
a brake control circuit having an output for supplying power to a brake coil of an electromagnetic brake, and at least one STO circuit connected between the motor controller and each of the power switches of at least one half bridge of the inverter, which STO circuit is configured to transfer or cut the control pulses generated by the motor controller to the power switches, the STO circuit being referenced to the first bus bar of the DC link, wherein [[-]] the motor controller is referenced to a first bus bar in the DC link,
the galvanically isolated power supply being controlled via at least one safety signal
received via the safety signal interface,
the brake control circuit comprises:
a transformer with a primary and a secondary side, the transformer primary side being referenced to the first bus bar of the DC link and the secondary side being configured to be connected to a brake coil of an transport conveyor brake,
a modulating semiconductor switch in the transformer primary side, and a brake controller connected to the modulating semiconductor switch and being configured to generate control pulses for said semiconductor switch, the brake controller being referenced to the first bus bar of the DC link, and
.



Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFREY DONELS whose telephone number is (571)272-2061. The examiner can normally be reached M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elvin Enad can be reached on 571-272-1990. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit 

JEFFREY . DONELS
Examiner
Art Unit 2837



/JEFFREY DONELS/Primary Examiner, Art Unit 2837